Citation Nr: 1127841	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  05-36 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for lumbar degenerative disc disease with osteoarthritis, to include entitlement to a total disability rating for individual unemployability due to the service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale



INTRODUCTION

The Veteran had active military service from June 1982 to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for lumbar degenerative disc disease with an evaluation of 10 percent effective October 16, 2003.  In a rating decision dated in March 2006 the rating was increased from 10 to 20 percent effective October 16, 2003.  Evidence was thereafter submitted directly to the Board in June 2011 with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  Although the Veteran has waived AOJ consideration, since the case must be remanded, the RO will have an opportunity to review the case in the first instance. 

In a February 2011 statement, the veteran also raised the issues of entitlement to service connection for hearing problems and tinnitus.  These matters are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was remanded by the Board in January 2009 for additional evidentiary development.  The Veteran asserted in an April 2010 statement that his back has gotten worse and worse through the years.  He reported that he was fired from his last job in December for missing work too many times.  Moreover, the Veteran reported that he reinjured his back and was bedridden and taking pain medication since his last VA examination in March 2009.  See the April 2010 statement.  As the Veteran's testimony indicates there may have been a material change in the condition since the last VA examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his lumbar degenerative disc disease with osteoarthritis, to include whether it renders him unemployable.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Finally, where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the issue of entitlement to a TDIU in April 2010.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim. However, the Board thus finds the issue of TDIU to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The issue of TDIU must therefore be remanded pending resolution of the Veteran's claims for increased ratings for lumbar degenerative disc disease with osteoarthritis.  On remand, the RO should provide the Veteran with notice concerning how to substantiate TDIU and request that he complete a TDIU claim form.   

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from April 1, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action:

1.  Send the Veteran notice pursuant to the Veterans Claims Assistance Act of 2000 concerning how to substantiate a TDIU claim and request that he submit a completed TDIU claim form.  

2.  Request medical records from the East Orange VAMC dating from April 1, 2009.  If no further treatment records exist, the claims file should be documented accordingly.

3.  Thereafter, the Veteran should be accorded a VA spine examination.  The report of examination should include a detailed account of all manifestations of lumbar degenerative disc disease with osteoarthritis found to be present and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  To the extent possible, the additional range of motion lost due to any of the above should be set forth in the report.  

The examiner should also identify any associated objective neurologic abnormality to include an assessment of the severity of the condition.  In particular, the examiner should address the diagnosis of left lumbar radiculopathy upon VA examination in March 2009 and indicate whether the severity of the condition is mild, moderate, moderately severe with marked muscular atrophy, or whether there is complete paralysis and fully explain the basis for all opinions expressed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

The examiner should also provide an opinion as to whether the Veteran is unable to secure and maintain substantially gainful employment due to his lumbar degenerative disc disease with osteoarthritis.  In rendering the opinion, the examiner should consider his work and educational history, but not his age or nonservice-connected disabilities.  A rationale for any opinion provided should be set forth in the report.  

4.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, which includes a discussion as to whether TDIU is warranted, to include consideration of whether the claim should be referred for extraschedular consideration, and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


